UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 10-6043


CLIFTON SINGLETARY,

                Petitioner - Appellant,

          v.

STATE OF SOUTH        CAROLINA;   WARDEN     OF   LEE   CORRECTIONAL
INSTITUTION,

                Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill.     Margaret B. Seymour, District
Judge. (0:09-cv-00401-MBS)


Submitted:   November 18, 2010               Decided:   November 29, 2010


Before SHEDD and      AGEE,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Clifton Singletary,     Appellant Pro Se. James Anthony Mabry,
Assistant  Attorney      General, Donald  John  Zelenka, Deputy
Assistant Attorney      General, Columbia, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Clifton        Singletary        seeks        to     appeal       the     district

court’s    order       denying      relief   on     his    28    U.S.C.       § 2254       (2006)

petition.       The district court referred this case to a magistrate

judge pursuant to 28 U.S.C.A. § 636(b)(1)(B) (West 2006 & Supp.

2010).     The magistrate judge recommended that relief be denied

and advised Singletary that failure to file timely objections to

this recommendation could waive appellate review of a district

court order based upon the recommendation.

            The        timely       filing     of    specific          objections          to    a

magistrate       judge’s       recommendation         is       necessary       to     preserve

appellate review of the substance of that recommendation when

the     parties        have     been     warned       of        the     consequences            of

noncompliance.           Wright v. Collins, 766 F.2d 841, 845-46 (4th

Cir.    1985);     see    also       Thomas v.      Arn,        474    U.S.    140     (1985).

Singletary       has     waived      appellate      review       by     failing       to    file

objections after receiving proper notice.                         Accordingly, we deny

a certificate of appealability and dismiss the appeal.

            We dispense with oral argument because the facts and

legal    contentions          are   adequately       presented         in     the    materials

before    the    court     and      argument      would    not        aid   the     decisional

process.

                                                                                     DISMISSED



                                             2